Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 04/25/2021 has been entered. Claims 1 – 11 remain pending. Claim 12 is newly added. Claims 7 – 11 remain withdrawn. Claims 1 – 6 and 12 are under examination
The amendments find support in at least [0077, 0080] and the original claim set
The applicant’s amendments to claim 1 have overcome the previous rejection under 112(b) regarding “most exposed part”
 Applicant arguments regarding the rejection of claim 6 under 112(b) regarding “high-chromium white cast iron” are persuasive.

Claim Interpretation
“high-chromium cast iron” is interpreted as cast iron with 11 – 30% Cr and 1.8 – 3.6% C

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 2, 5 – 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 12, the phrases “millimetric range” and “micrometric range” are indefinite. It is unclear whether this is limiting that the sizes are within the millimeter range and micron ranges, or whether the sizes can be measured in millimeter and microns. Given the ranges claimed in claims 3 - 4, for purposes of examination, the latter interpretation is taken. 

Claims 2 and 5 – 6 are rejected by virtue of dependency. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vescera (US2011/0229715, as disclosed in IDS 09/30/2021) as evidenced by “Penticton Foundry” (NPL, 2021) and “Hudson Tool Steel” (NPL, 2021)

Regarding claim 1, Vescera teaches a hierarchical composite material [Title]. Vescera teaches an embodiment in which the composite material contains reinforced portions comprising granules that contain globular TiC particle mixed with HSS M2 Steel (interpreted as the ceramic-metal composite granules with a first metal matrix) [0113]. Vescera teaches that the TiC in the concentrated areas are present in a volume range of 36.9 – 72.2 vol%, which overlaps with the claimed range of the amount of titanium carbide embedded in a first metal matrix [0022]. 
Vescera teaches that the granules are positioned in a place that is to be reinforced in the final wear part (meeting the claimed limitation of a reinforcement being in a working face of the wear component) [0113]. Wherein Vescera teaches that the globular TiC particles are present in the reinforced portions in an amount of 16.6 – 50.5% by volume [0019], which overlaps with the claimed range.
Vescera further teaches that the reinforced part is made by placing the reinforced portions into a mold and pouring molten cast iron (3 wt% carbon) (meeting the claimed limitation of a hierarchical composite cast wear component) with high chromium (25 wt%) over the reinforced portions to form the reinforced part (meeting the claimed limitation of a second metal matrix comprising a ferrous cast alloy, which is different from the first metal matrix) [see 0110]. 
Viscera teaches that the molten cast iron is poured into the mold and the cast metal infiltrates the microscopic porosity present in the spaces with a high titanium carbide concentration, the millimetric spaces between the areas of high titanium carbide concentration, and the porosity originating from the volume contraction of Ti+C to TiC [0098 – 0101] (meeting the claimed limitation that the second metal matrix infiltrates into and fills the interstices of the ceramic-metal composite granules)

Vescera teaches that the theoretical density of the granules can be up to 95% (i.e. 5% porosity) [0089] and that after the molten cast iron is poured into the mold, the cast metal infiltrates the microscopic porosity present in the spaces with a high titanium carbide concentration, the millimetric spaces between the areas of high titanium carbide concentration, and the porosity originating from the volume contraction of Ti+C to TiC [0098 – 0101]. While Viscera does not explicitly teach the porosity of the granules following infiltration by the molten cast iron, given that Viscera teaches that the molten cast iron infiltrates in and around the granules in the final casting step and that the granules can have a porosity of 5% prior to the infiltration, there is a reasonable expectation to a person of ordinary skill in the art that the porosity of the granules in the final product would be less than 5 vol%, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 2, Vescera teaches the invention as applied above in claim 1. While Viscera does not explicitly teach how the volume% of the granules are measured, given the substantially identical product of Viscera, there is a reasonable expectation to a person of ordinary skill in the art that the volume% range Viscera would overlap with the claimed range, when measured using ISO 13383-2:2012, absent evidence to the contrary. Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties using the measuring standard, as claimed. As such, given the substantially identical product, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) when measured with the claimed test (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)).	

Regarding claim 3, Vescera teaches the invention as applied above in claim 1. Viscera teaches that the granules have a size of 1.4 to 4 mm prior to the casting step [0076, 0113]. Viscera also teaches that the titanium carbides shrink when forming [0098]. While Viscera does not explicitly teach the size of granules following the casting step, given that the pre-casting granule size of Viscera is substantially identical to that taught in the instant invention [Table 2], there is reasonable expectation to a person of ordinary skill in the art that the size of the granules in Vescera following casting, meet the claimed range. 
While Viscera does not explicitly teach how the average granule size is measured, given the substantially identical product of Viscera, there is a reasonable expectation to a person of ordinary skill in the art that the average granule size range of Viscera would overlap with the claimed range, when measured using measuring process as claimed, absent evidence to the contrary. Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties using the measuring standard, as claimed. As such, given the substantially identical product, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) when measured with the claimed test (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)).	

Regarding claim 4, Vescera teaches the invention as applied above in claim 1. Vescera teaches that the large majority of the globular titanium carbide particles have a size of 1 µm to “a few tens of µm”, wherein the “few tens of µm" is at most 50 µm [0081], which falls within the claimed range of the titanium carbide being on average 0.1 – 50 µm. 

Regarding claim 5, Vescera teaches the invention as applied above in claim 1. Vescera teaches a reinforced part with reinforced portions comprising granules that contain globular TiC particle mixed with HSS M2 Steel (interpreted as the ceramic-metal composite granules with a first metal matrix) [0113], wherein the HSS M2 Steel meets the claimed limitation of a ferro-based alloy.

Regarding claim 6, Vescera teaches the invention as applied above in claim 1. Vescera teaches that the reinforced part is made by placing the reinforced portions into a mold and pouring molten cast iron (3 wt% carbon) with high chromium (25 wt%) (interpreted as the second metal matrix)(meeting the claimed limitation of a high chromium white iron) [0110, 0113].


Regarding claim 12, Vescera teaches a hierarchical composite material [Title]. Vescera teaches an embodiment in which the composite material contain a reinforced portion comprising granules that contain globular TiC particle mixed with HSS M2 Steel (interpreted as the ceramic-metal composite granules with a first metal matrix) [0113]. 
Vescera teaches that the large majority of the globular titanium carbide particles have a size of 1 µm to “a few tens of µm”, wherein the “few tens of µm" is at most 50 µm (meeting the claimed limitation that the titanium carbide is micrometric) [0081] and that the TiC in the concentrated areas are present in a volume range of 36.9 – 72.2 vol%, which overlaps with the claimed range of the amount of titanium carbide embedded in a first metal matrix [0022]. Viscera teaches that the granules have a size of 1.4 to 4 mm prior to the casting step [0076, 0113] (meeting the claimed limitation that the granules are within the millimetric range).
Vescera teaches that the granules are positioned in a place that is to be reinforced in the final wear part (meeting the claimed limitation of a reinforcement being in a working face of the wear component) [0113]. Wherein Vescera teaches that the globular TiC particles are present in the reinforced portions in an amount of 16.6 – 50.5% by volume [0019], which overlaps with the claimed range.
Vescera further teaches that the reinforced part is made by placing the reinforced portions into a mold and pouring molten cast iron (3 wt% carbon) (meeting the claimed limitation of a hierarchical composite cast wear component) with high chromium (25 wt%) over the reinforced portions to form the reinforced part (meeting the claimed limitation of a second metal matrix comprising a ferrous cast alloy) [see 0110]
Viscera teaches that the molten cast iron is poured into the mold and the cast metal infiltrates the microscopic porosity present in the spaces with a high titanium carbide concentration, the millimetric spaces between the areas of high titanium carbide concentration, and the porosity originating from the volume contraction of Ti+C to TiC [0098 – 0101] (meeting the claimed limitation that the second metal matrix infiltrates into and fills the interstices of the ceramic-metal composite granules)

Vescera teaches that the theoretical density of the granules can be up to 95% (i.e. 5% porosity) [0089] and that after the molten cast iron is poured into the mold, the cast metal infiltrates the microscopic porosity present in the spaces with a high titanium carbide concentration, the millimetric spaces between the areas of high titanium carbide concentration, and the porosity originating from the volume contraction of Ti+C to TiC [0098 – 0101]. While Viscera does not explicitly teach the porosity of the granules following infiltration by the molten cast iron, given that Viscera teaches that the molten cast iron infiltrates in and around the granules in the final casting step and that the granules can have a porosity of 5% prior to the infiltration, there is a reasonable expectation to a person of ordinary skill in the art that the porosity of the granules in the final product would be less than 5 vol%, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)

Response to Arguments
Applicant's arguments filed 04/25/2022 regarding the rejection of the claims in view of Vescera have been fully considered and are not persuasive.

Applicant amendments to claim 1 have overcome the rejection of claims 1 – 2 and 5 – 6 under 35 U.S.C. 103 as being unpatentable over Wang (CN108380850). Wang does not teach that that cast metal (interpreted as the second metal matrix) infiltrates into and fills the interstices between the interconnected granules. 
Applicant’s amendments to claim 1 have overcome the rejection of claim 1 – 6 under 102(a)(1) in view of Vescera (US2011/0229715, as disclosed in IDS 09/30/2021) as evidenced by “Penticton Foundry” (NPL, 2021) and “Hudson Tool Steel” (NPL, 2021). However, upon further consideration, a new rejection is made of claim 1 – 6 (and 12) under 103 in view of Vescera (US2011/0229715, as disclosed in IDS 09/30/2021) as evidenced by “Penticton Foundry” (NPL, 2021) and “Hudson Tool Steel” (NPL, 2021). 

Applicant argues that Vescera does not teach that the titanium carbide particles are embedded in a first metal matrix and instead teaches porous granules that are infiltrated by cast metal (see remarks pages 5, bottom – page 6). The examiner respectfully disagrees. Vescera teaches an embodiment in which the titanium carbide is formed with HSS steel powder, wherein the steel is interpreted as the first metal matrix. Applicant also argues that a person of ordinary skill in the art would not reduce the porosity of the porous granules of Vescera because then the granules could not be infiltrated, and therefore, Vescera does not teach a porosity of 5% or less. This is not found persuasive because this teaching is to the intermediate product of Vescera. Vescera explicitly teaches that the porous granules can be up to a theoretical density of 95% (i.e. 5% porosity) [0091, 0092] and then are infiltrated by the cast metal, which would reduce the porosity further by infiltrating the open space [0099 – 0101]. Therefore, the final product of Vescera would be expected to have a porosity of less than 5%. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735